

116 HR 7748 IH: Crisis Counseling Act
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7748IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mr. Kennedy (for himself and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo ensure that after a declaration of a major disaster affected States, local governments, and Indian tribal governments receive immediate approval for services and assistance provided under section 416 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act.1.Short titleThis Act may be cited as the Crisis Counseling Act. 2.Crisis counseling assistance and trainingAfter the President declares a major disaster under section 401 of the Robert T. Stafford Disaster Assistance and Emergency Response Act (42 U.S.C. 5170b), any request made by a State, local, or Indian tribal government affected by such disaster shall receive immediate approval for services and assistance provided under section 416 of such Act. 